UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1462



JERRY L. GENT,

                                            Plaintiff - Appellant,

          versus


SUSAN BOWERS, the Honorable Deputy Secretary
of United States Department of Education/
Office for Civil Rights,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-01-9-7-MC)


Submitted:   May 17, 2001                   Decided:   May 25, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerry L. Gent, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry L. Gent appeals the district court’s order denying his

motion for in forma pauperis status and dismissing his complaint as

frivolous.    We have reviewed the record and find no reversible

error.   Accordingly, we dismiss the appeal as frivolous.    We deny

Gent’s motion for leave to proceed in forma pauperis on appeal.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            DISMISSED




                                 2